Citation Nr: 1532976	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of intestinal disability, status post surgeries.

2.  Entitlement to service connection for residuals of a navel disability, status post surgery.

3.  Entitlement to service connection for residuals of nose injury, status post surgery.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  .


FINDINGS OF FACT

1.  Residuals of intestinal disability, status post surgeries, were not present during the Veteran's active service, or for many years thereafter, nor were they the result of any incident occurring during his active service.

2.  Residuals of navel disability, status post surgery, were not present during the Veteran's active service, or for many years thereafter, nor were they the result of any incident occurring during his active service.

3.  Residuals of nose injury, status post surgery, were not present during the Veteran's active service, or for many years thereafter, nor were they the result of any incident occurring during his active service.


CONCLUSIONS OF LAW

1.  Residuals of intestinal disability, status post surgeries, were not incurred in or due to active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Residuals of navel disability, status post surgery, were not incurred in or due to active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3. Residuals of nose injury, status post surgery, were not incurred in or due to active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014). 

Prior to the initial adjudication of the Veteran's claims, the RO's April 2008 letter advised the Veteran of the elements of the notice requirements.  Specifically, the letter provided notice to the Veteran of the requisite evidence to establish service connection; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2004).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist the Veteran also has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Also with respect to VA's duty to assist, the Veteran was provided multiple VA examinations, including, most recently, in February 2015.  The February 2015 VA examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed thorough physical examinations.  Ultimately, the examiner rendered diagnostic and etiological opinions, inclusive of thorough underlying rationales.  As such, the Board finds that the February 2015 VA examinations are adequate for purposes adjudicating the Veteran's above-captioned claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA's duty to assist has been met.

The Board has issued multiple remands to undertake efforts to obtain relevant evidence that was not already associated with the record; and obtain adequate opinions from a VA examiner regarding the etiological relationship, if any, between any gastrointestinal, navel, and/or nose disability and/or the post-operative residuals thereof, and the Veteran's active duty.  Subsequent to each of the remands, the RO undertook all reasonable efforts to obtain the evidence identified by the Veteran.  All obtained evidence has been associated with his claims file.  The RO also provided the Veteran VA examinations in July 2008; March 2013, with a May 2013 supplemental opinion; April 2014, and February 2015.  Ultimately, the Board finds that the RO obtained adequate etiological opinions from the February 2015 VA examiner.  Accordingly, the Board finds that the RO substantially complied with the remand directives and, thus, another remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will address the merits of the Veteran's claims herein.

A.  Preliminarily Matter Regarding Navel Disability

Throughout the pendency of this appeal, the Veteran asserted that he has experienced a ventral hernia since his "childhood."  As such, the Veteran has asserted that he experienced a pre-service navel disability, to include a ventral hernia.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2014).

Despite the Veteran's assertions, the record is negative for evidence demonstrating a ventral hernia or other navel disability prior to his active duty.  Significantly, no navel disease or defect was noted during his January 1978 enlistment examination.  Consequently, the Board finds the presumption of soundness attaches and, because there is no clear and unmistakable evidence that a ventral hernia or other navel disability pre-existed the Veteran's active duty, the presumption of soundness is not rebutted.  Accordingly, the Board finds that the Veteran was sound upon entry and this is a claim for direct service connection, not aggravation.

B.  Intestinal, Navel, Nose

The Veteran claims that his gastrointestinal, navel, and nose disabilities, or the post-operative residuals thereof, were incurred during his active duty and have existed since then.  Thus, the Veteran is claiming entitlement to service connection for these disabilities based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, service connection based on a continuity of symptomatology is not available for these disabilities.  38 C.F.R. §§ 3.307, 3.309 (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, the Board will only address service connection on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject all possible theories of entitlement in order to render a valid opinion).  The Board will, however, consider the Veteran's assertions as to a continuity of symptomatology in addressing service connection on a direct basis.

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Pursuant to the above-captioned claims, the Veteran was provided several VA examinations.  As aspects of the previous remands, the Board determined that the July 2008; March 2013, with May 2013 supplemental opinion; and April 2014 VA opinions were inadequate for purposes of adjudicating the Veteran's service connection claims.  Given that the Board has already determined that each of these opinions was inadequate for various reasons, the Board finds that they are not the probative and, thus, will not be considered herein.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).  

Given the inadequacy of the previous VA examinations, the Board remanded the Veteran's claims in December 2014, in part, to provide the Veteran with additional VA examinations; these examinations occurred in February 2015.  After reviewing the relevant evidence of record, including the Veteran's statements, and after administering clinical evaluations, the examiner opined as follows with respect to the gastrointestinal and navel disabilities:

The condition claimed was LESS likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness.

...

[This] examiner reviewed the Board of Veteran's Appeals summary dated [November 21, 2012].  [The] Veteran had reported having nasal surgery and tonsillectomy around 2001 in this report.  The summary of the bowel surgeries appears consistent with the Union Hospital records that this examiner reviewed.  Hearing Testimony dated [December 3, 2010] was reviewed.  When in active duty in March 30, 1981, [the] Veteran had [complained of] 'stomach ache' in [service treatment records].  No specific diagnosis was provided as it was consistent with an acute condition-common in the general population- that would be expected to be self-limiting.  There was no other mention of them in the [service treatment records].  Note that [the] Veteran signed a form dated [September 14, 1981] that stated he did NOT desire a medical examination prior to his separation.  He had an upper GI on [April 22, 1981] when in active duty and it was read as normal/unremarkable.  He reportedly had a 'navel' hernia that he had since childhood and had this repaired in the 1990's per his report.  No specific information about this surgery could be found.   He claims this was done in Germany, but not when in active duty.  This was over 10 years after discharge.  His next surgery was a sigmoid colectomy (low anterior resection with primary anastomosis and rectoplexy) and rectoplexy due to recurrent rectal prolapse in [January 2006].  Pathology was unremarkable.  Several weeks after this surgery, he developed a partial bowel resection and was treated at Union Hospital in [January 25, 2006] (surgery note reviewed).  He had exploratory laparotomy and lysis of adhesions (cleared out scar tissue which had caused the blockage).  His risk factors for developing this include recent sigmoid and rectal surgery as well as adhesions that he likely developed after this 'navel surgery' in the 1990's.  Anytime any abdominal surgery is done, there is a high risk of developing scar tissue/adhesions.  This is not related to active duty in any way.

Per review of medical records from Union Hospital...[the] Veteran was having some [complaints of] diarrhea in [April 2006] and he was found to have clostridium difficile toxin A infection.  This may have occurred secondary to his surgeries and antibiotics in early 2006.  This was treated (and resolved).

It is less likely than not that any of his GI surgeries could reasonably be attributed to his military time as he had only one isolated episode of transient [complaints of] 'stomach ache' which resolved completely.  The other GI problems all occurred years after separation.  The timing does not support a causal relationship.

With respect to the Veteran's claimed nose injury and the post-operative residuals, the examiner opined as follows:

The condition claimed was less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness.

...

See on [June 13, 1979] for [complaints of] difficulty breathing with history of being 'given shots' and being on 'breathing machine.'  Given [diagnosis] of bronchitis, treated conservatively.  Seen on [June 12, 1979] for [complaints of] 'tight breathing' and there were concerns for asthma.  Seen on [January 3, 1979] for [complaints of] sinus congestion, cough since yesterday.  No [diagnosis].  His temp[erature] was 101.6 [degrees].  Treated with antibiotics and robitussin.  Per [VA] exam[ination] dated [April 2014], Veteran had a diagnosis of allergic rhinitis
('since childhood') and deviated traumatic nasal septum.  [The] Veteran had reported to the examiner that he had been hit in the face with a piece of equipment and had it repaired.

Per thorough review of his medical records...when in active duty, no history of nasal fracture/nasal injury during active duty could be found.  It is less likely than not that his residuals of nasal surgery/deviated septum were related to active duty based on all available facts.

The evidence of record did not otherwise include an opinion addressing the etiological relationship between the Veteran's claimed disabilities and his active duty.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only probative etiological opinions of record with respect to these disabilities (or post-operative residuals of disabilities) are those of the February 2015 VA examiner, which are negative to the Veteran's claims. 

As discussed above, the Veteran asserts that he experienced lay observable symptoms of gastrointestinal, navel, and nose disabilities from the time of his active duty discharge until the surgeries he underwent to correct each of these disabilities.  Moreover, the Veteran asserts that he experiences ongoing residuals of each of these operations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  While the Veteran's assertions are competent, the Board must ascertain whether they are also credible.  Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Given that the Veteran declined to undergo a discharge examination, the Board is unable to review the Veteran's condition at that time.  However, in lieu of the examination, a review of his records was undertaken by a physician.  It was determined by the physician that there was no information contained in the Veteran's service treatment records that would have precluded his discharge.  As such, the Board finds that this is negative to the credibility of the Veteran's assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).

With respect the Veteran's assertions as to the continuity of gastrointestinal and navel symptoms, the Veteran's service treatment records indicated only one instance of treatment for gastrointestinal issues, dated in March 1981, wherein the Veteran complained of a stomach ache; no diagnosis was rendered on that occasion.  The Veteran's service treatment record did not demonstrate any complaints of or treatment for a navel condition or symptoms thereof.  The February 2015 VA examiner stated that the Veteran's March 1981 complaint is consistent with a common, acute condition and is expected to have resolved.  This opinion is supported by the April 1981 upper gastrointestinal imaging, which was normal/unremarkable.  Further, the Veteran allegedly underwent navel surgery at some point in the 1990s, many years after his active duty.  The Veteran did not undergo a post-service gastrointestinal operation until January 2006.  Beyond the Veteran's assertions, there is no evidence of record demonstrating complaints of or treatment for a gastrointestinal and/or navel condition between his discharge from active duty and the respective post-service operations.  Based on the above, the Board finds that the Veteran's assertions as to experiencing a continuity of gastrointestinal and navel symptoms from his active duty until his post-service surgeries are not credible and, thus will not be considered herein.  Caluza, 7 Vet. App. at 506.

With respect to the Veteran's assertions as to a continuity of symptoms pertaining to a nose injury, he has indicated contradicting sources of the underlying injury (i.e., hit by a piece of equipment versus being involved in a physical altercation).  Regardless of the nature of the incident giving rise to the alleged in-service nose injury, the Veteran's service treatment records did not demonstrate complaints of or treatment for such an injury.  The Veteran was treated on several occasions for breathing issues, including bronchitis, symptoms consisted with asthma, and allergic rhinitis.  It is reasonable to assume that, had the Veteran sustained a nose injury that ultimately required corrective surgery, it would have been reported as part of the Veteran's relevant medical history during treatment for breathing and/or upper respiratory issues.  The absence of such a history in his service treatment records undermines the credibility of the Veteran's assertions.  See Curry, 7 Vet. App. at 68.  Based on the above, and given that he did not undergo surgical correction for many years after his service discharge, the Board finds that the Veteran's assertions as to a continuity of symptoms associated with a nose injury are not credible and, thus, will not be considered herein.  Caluza, 7 Vet. App. at 506.

To the extent that the Veteran asserts that his disabilities, or post-operative residuals of disabilities, are etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay opinion as to the medically complex question is accorded no probative value.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for residuals of intestinal disability, residuals of navel disabilities, and residuals of nose injury, each status post surgery or surgeries, is not warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of intestinal disability, status post surgeries, is denied.

Service connection for residuals of navel disability, status post surgery, is denied.

Service connection for residuals of nose injury, status post surgery, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


